UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the period ending June 30, 2016 Commission File Number 333-98397 Lingo Media Corporation (Translation of registrant's name into English) 151 Bloor Street West, Suite 703, Toronto, Ontario Canada M5S 1S4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F ☒ Form 40-F ☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ☐ Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ☐ Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes☐ No ☒ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. LINGO MEDIA CORPORATION Condensed Consolidated Interim Financial Statements For the six-month period ended June 30, 2016 1 LINGO MEDIA CORPORATION Condensed Consolidated Interim Financial Statements As at June 30, 2016 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements of Lingo Media Corporation have been prepared by and are the responsibility of the Company's management. These unaudited condensed consolidated interim financial statements are prepared in accordance with International Financial Reporting Standards ("IFRS") and reflect Management’s best estimates and judgements based on information currently available. The Company's independent auditor has not performed a review of these financial statements in accordance with standards established for a review of interim financial statements by an entity's auditor. 2 LINGO MEDIA CORPORATION Condensed Consolidated Interim Financial Statements As at June 30, 2016 Contents Condensed Consolidated Interim Financial Statements Page Balance Sheets 4 Statements of Comprehensive Income 5 Statements of Changes in Equity 6 Statements of Cash Flows 7 Notes to the Financial Statements 8-2 0 3 LINGO MEDIA CORPORATION Condensed Consolidated Interim Balance Sheets (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Notes June 30, 6 December 31, ASSETS Current A ssets Cash and cash equivalents $ $ Accounts and grants receivable 5 Prepaid and other receivables Non- C urrent A ssets Property and equipment 6 Intangibles 7 Goodwill TOTAL ASSETS $ $ EQUITY AND LIABILITIES Current L iabilities Accounts payable Accrued liabilities Loans payable 8 - TOTAL LIA B ILITIES Equity Share capital 9 Share -based payment reserve 10 Warrants 11 - Accumulated other comprehensive income ) ) Deficit ) ) TOTAL EQUITY TOTAL EQUITY AND LIABILITIES $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. These condensed consolidated interim financial statements are authorized for issue by the Board of Directors on August 29, 2016. /s/ Michael Kraft /s/ Martin Bernholtz Director Director 4 LINGO MEDIA CORPORATION Condensed Consolidated Interim Statements of Comprehensive Income For the six-months ended June, 2016 and 2015 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Notes For the three months ended June 30 For the six months ended June 30 6 5 6 5 Revenue $ E xpenses Selling, general and administrative expenses Amortization – intangibles 7 Direct costs Share -based payment - - Depreciation – property and equipment 6 Total E xpenses Profit from O perations Net Finance Charges Interest (income) expense Foreign exchange (gain) / loss ) Profit before Tax Income and other Tax Expense Net Profit for the Period Other C omprehensive I ncome Exchange differences on translating foreign operations gain / (loss) ) ) Total Comprehensive Income , N et of T ax $ $ Earnings per Share Basic and Diluted $ Weighted Number of Common Shares Outstanding Basic and Diluted The accompanying notes are an integral part of these condensed consolidated interim financial statements . 5 LINGO MEDIA CORPORATION Condensed Consolidated Interim Statements of Changes in Equity For the six-months ended June 30, 2016 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Issued share capital S hare- based payment reserve Warrants Accumulated other comprehensive income Deficit Total equity Number of shares Amount Balance as at January 1, 2015 $ ) $ ) $ Profit for the period - Other comprehensive Loss - ) - ) Private Placement - Warrants issuance - ) - Share-based payments charged to operations - Balance as at June 30, 201 5 $ ) $ ) $ Profit for the period - Other comprehensive Income - Warrant exercise - ) - - Stock option exercise ) - - - Share-based payments charged to operations - Balance as at December 31 , 201 5 $ ) $ ) $ Profit for the period - Other comprehensive Loss - Warrant exercise - ) - - Expired warrants - - ) - - - Stock option exercise ) - - - Balance as at June 30, 2016 $ $ $ - $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 6 LINGO MEDIA CORPORATION Condensed Consolidated Interim Statements of Cash Flows For the six-months ended June 30, 2016 and 2015 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) For the three months ended June 30 For the six months ended June 30 6 5 6 5 CASH FLOWS FROM OPERATING ACTIVITIES Income for the period $ Adjustments to N et P rofit for N on- C ash I tems: Depreciation / amortization Share-based payment - - Unrealized foreign exchange gain ) ) Interest accretion - - Operating Income before Working Capital Changes Working C apital A djustments: (Increase)/decrease in accounts and grants receivable ) (Increase)/decrease in prepaid and other receivables ) ) Increase/(decrease) in accounts payable ) ) Increase/(decrease) in accrued liabilities ) ) Cash G enerated from O perations CASH FLOWS FROM INVESTING ACTIVITIES Purchase in intangibles ) Purchase of property and equipment ) Net Cash Flows used in I nvesting A ctivities ) CASH FLOWS FROM FINANCING ACTIVITIES Private placement - - Stock option exercise - - Warrant exercise - - Advances/(repayments) of loans payable ) - ) - Repayment of loans payable - ) - ) C ash Flows G enerated from Financing A ctivities NET INCREASE / (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and Cash Equivalents, Beginning of the Period Cash and C ash E quivalents , E nd of the Period $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 7 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements June 30 , 2016 (Unaudited - See Notice to Reader) 1. CORPORATE INFORMATION Lingo Media Corporation (“Lingo Media” or the “Company”) is a publicly listed company incorporated in Canada with limited liability under the legislation of the Province of Ontario and its shares are listed on the TSX Venture Exchange and inter-listed on the OTCQB Marketplace. The consolidated financial statements of the Company as at and for the year ended December 31, 2015 comprise the Company and its wholly owned subsidiaries consisted of Lingo Learning Inc., ELL Technologies Ltd., ELL Technologies Limited, Speak2Me Inc., Parlo Corporation and Lingo Group Limited . Lingo Media is an EdTech company that is ‘ Changing the way the world learns English
